DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 12/20/2021

	Claim(s) 1, 3-12, and 14-20 are pending.
	Claim(s) 1, 11, and 12 have been amended.
Claim(s) 2 and 13 have been cancelled.
The objections to the Abstract have been withdrawn in view of the amendments received on 12/20/2021.
The 35 U.S.C § 102(a)(2) rejection to claim(s) 1, 11, 12 have been withdrawn in view of the amendments received on 12/20/2021.
The 35 U.S.C § 103 rejection to claim(s) 1, 3-12, and 14-20 have been fully considered in view of the amendments received on 12/20/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 12/20/2021


Regarding independent claim(s) 1, 11, and 12:

Applicant’s arguments (Remarks, Page 13: ¶ 3-4), filed 12/20/2021, with respect to the rejection(s) of claim(s) 1, 11, and 12 under 35 U.S.C § 102(a)(2) have been fully considered and are persuasive. Wherein, Wei et al. (US PGPUB No. 20210165561 A1) fails to explicitly disclose the subject matter of “… obtain a viewpoint from which the respective 3D shape is visible, and render in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges, each edge being a contour edge or a visible edge of the solid representation from the viewpoint, the respective image forming the respective freehand drawing and being thereby inserted in the dataset associated with the respective 3D shape to form a respective training sample.”  Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Wei, Fowler et al. (US PGPUB No. 20130181986 A1), and Yang et al. (US PGPUB No. 20210117648 A1).

Applicant’s arguments (Remarks, Page 14: ¶ 3-4), filed 12/20/2021, with respect to the rejection(s) of claim(s) 1, 11, and 12 under 35 U.S.C § 102(a)(2) have been fully 

Applicant’s arguments (Remarks, Page 15: ¶ 1-2), filed 12/20/2021, with respect to the rejection(s) of claim(s) 1, 11, and 12 under 35 U.S.C § 102(a)(2) have been fully considered and are persuasive. Wherein, Wei et al. fails to disclose the subject matter of “… the solid CAD feature including a respective sequence of curves and a sweep operation … (and) obtain a viewpoint from which the respective 3D shape is visible, and the respective image forming the respective freehand drawing and being thereby inserted in the dataset associated with the respective 3D shape to form a respective training sample.”  Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks, Page 15: ¶ 3 to Page 16: ¶ 5), filed 12/20/2021, with respect to the rejection(s) of claim(s) 1, 11, and 12 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Bergin et al. (US PGPUB No. 20200151923 A1) fails to disclose the subject matter of “… obtain a viewpoint from 


Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive; as expressed below.

Applicant argues (Remarks, Page 13, ¶ 5 to Page 14, ¶ 2), “For instance, Applicant submits that Claim 1 relates to a method for ‘forming a dataset configured for learning a neural network, the neural network being configured for inference, from a freehand drawing representing a 3D shape, of a solid CAD feature representing the 3D shape.’ For such neural network, each input (of training data set), i.e., the freehand drawing, should be in corresponding to a ground truth value, a solid CAD feature representing the 3D shape. As a result, it is useful to insert these two values in correspondence (i.e., associated one to another). In other words, each training sample should include ‘the solid CAD feature and a respective freehand drawing.’ 
In light of above, Applicant submits that Wei does not teach such a correspondence and that the generator 140 generates ‘models of objects in addition to those already in the object model reservoir 120’ based on an object selected by the sample matching portion 130 as a match for the sketch input provided by the user (para. [0013]). Despite the fact that these generated models are based on a selected object for the input sketch, merely the additional generated models by the generator 140 (and not the respective sketches) may then be added to the object model reservoir 120 (para [0014]). Applicant submits that the absence of sketches in the reservoir (which leads to the lack of a correspondence between the CAD feature and the sketch in the reservoir) 
The Examiner disagrees. Applicant’s arguments infer limitations that are silent within claims. Although, the arguments infer forming a dataset, such that the dataset includes multiple data values or data types corresponding to “CAD features” and “respective freehand drawings”, however the forming of the dataset is “configured for learning a neural network”. Wherein, the relationship of how the “CAD features” and “respective freehand drawings” are featured within the dataset element and/or neural network element, such that “forming a dataset … from a freehand drawing representing a 3D shape” is silent regarding the freehand drawing corresponding to “ground truth value”. Still further, the claim is silent regarding forming a dataset from “a solid CAD feature”, but rather that the solid CAD feature is a representative of a 3D shape. Wherein, Applicant infers the freehand drawing is representation of which is of 3D shape directed to another representation of a solid CAD feature forms the dataset, however the claim language is silent regarding the forming a dataset from a CAD feature. Such that, the claim language suggests that the 3D shape is formed from a CAD feature.
Still further, forming a dataset from freehand drawing representing a 3D shape corresponds to forming data from sketch (i.e. freehand drawing) (Wei; [¶ 0015]) representing a voxel representation (Wei; [¶ 0021]). Such that, the claim language is silent regarding forming a dataset from a freehand drawing and a 3D shape, but rather the dataset being formed from freehand drawing representing a 3D shape.
Therefore, Applicant fails to provide clear differences between the applied prior art and the argued claimed subject matter.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al., US PGPUB No. 20210165561 A1, hereinafter Wei, in view of Fowler et al., US PGPUB No. 20130181986 A1, hereinafter Fowler, and further in view of Yang et al., US PGPUB No. 20210117648 A1, hereinafter Yang.

Regarding claim 1, Wei discloses a computer-implemented method for forming a dataset configured for learning a neural network (Wei; a computer-implemented method for forming a dataset configured for learning a NN/AI [¶ 0009 and ¶ 0011-0013]; moreover, generation of a model based on a sketch input [¶ 0015]), the neural network being configured for inference, from a freehand drawing representing a 3D shape, of a solid CAD feature representing the 3D shape (Wei; the NN/AI being configured for inference of a solid CAD feature representing the 3D shape [¶ 0011-0013 and ¶ 0019-0021] from a freehand drawing representing a 3D shape [¶ 0009 and ¶ 0015]; moreover, generation of CAD models [¶ 0025 and ¶ 0028-0029]), the method comprising: 
generating one or more solid CAD feature includes each representing a respective 3D shape (Wei; the method, as addressed above, comprises generating one or more solid CAD feature includes each representing a respective 3D shape [¶ 0025 and ¶ 0027-0029]; wherein, features correspond to values (i.e. vector of values, matrix of values) [¶ 0018-0019 and ¶ 0027]); and 
for each solid CAD feature:  
determining one or more respective freehand drawings each representing the respective 3D shape (Wei; for each solid CAD feature determining one or more respective freehand drawings each representing the respective 3D shape [¶ 0017-0019, ¶ 0021, and ¶ 0024]; moreover, best match [¶ 0012-0013]), and inserting in the dataset (Wei; for each solid CAD feature inserting in the dataset [¶ 0019-0021 and ¶ 0028-0029]), one or more training samples each including the solid CAD feature and a respective freehand drawing (Wei; one or more training samples each including the solid CAD feature and a respective freehand drawing [¶ 0009, ¶ 0014, ¶ 0020, and ¶ 0022]; wherein, the reservoir corresponds to a database [¶ 0011], such that model data is added [¶ 0028-0029]; moreover, artificial intelligence in relation with training [¶ 0016-0020]).  
Wei fails to disclose the solid CAD feature including a respective sequence of curves and a sweep operation, the method comprising:
wherein the determining of each respective freehand drawing further includes:
obtain a viewpoint from which the respective 3D shape is visible, and render in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges, each edge being a contour edge or a visible edge of the solid representation from the viewpoint, the respective image forming the respective freehand drawing and being thereby inserted in8 the dataset associated with the respective 3D shape to form a respective training sample.
However, Fowler teaches the solid CAD feature including a respective sequence of curves and a sweep operation (Fowler; the solid CAD feature including a respective sequence of curves and a sweep operation [¶ 0084 and ¶ 0089-0090]; moreover, a respective sequence of curves and a sweep operation [¶ 0111-0114], as illustrated within Figs. 7A-D), the method (Fowler; the method [¶ 0006 and ¶ 0044]; moreover, a processor [¶ 0037-0038 and ¶ 0044] is further configured to determine each respective freehand drawing [¶ 0036, ¶ 0052-0053, and ¶ 0077]; moreover, dynamically formed drawing [¶ 0135-0138]) comprising:
Fowler; the method, as addressed above, comprising the determining of each respective freehand drawing [¶ 0135-0137]; moreover, building a 3D model using freehand/gestured inputs associated with drawing [¶ 0083-0086]) further includes:
obtain a viewpoint from which the respective 3D shape is visible (Fowler; the processor, as addressed above, configured to obtain a viewpoint [¶ 0073 and ¶ 0077-0078] from which the respective 3D shape is visible [¶ 0083-0085], as illustrated within Fig. 5), and render in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges (Fowler; render in a respective image one or more implicit edges [¶ 0084-0085] relative to a solid representation of the respective 3D shape based on the solid CAD feature [¶ 0084 and ¶ 0089-0090], as illustrated within Fig. 5; moreover, creating a 3D form utilizing a mesh [¶ 0089-0092], in relation with point and vector construction [¶ 0093-0097], and establishing a solid 3D model [¶ 0006, ¶ 0013, and ¶ 0016]), each edge being a contour edge or a visible edge of the solid representation from the viewpoint (Fowler; each edge being a contour edge or a visible edge of the solid representation [¶ 0083-0085], as illustrated within Fig. 5, from the viewpoint [¶ 0073 and ¶ 0077-0078]; wherein, creation of a 3D solid model involves curves (i.e. one or more contour edges) [¶ 0089-0092]; moreover, solid 3D modeling [¶ 0006, ¶ 0013, and ¶ 0016] and each edge being a contour edge or a visible edge [¶ 0135-0136]), the respective image forming the respective freehand drawing (Fowler; the respective image forming the respective freehand drawing [¶ 0135-0137]).
Wei and Fowler are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Wei, to incorporate the solid CAD feature including a respective sequence of curves and a sweep operation, the method comprising: wherein the determining of each respective freehand drawing further includes: obtain a viewpoint from which the respective 3D shape is visible, and render in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges, each edge being a contour edge or a visible edge of the solid representation from the viewpoint, the respective image forming the respective freehand drawing (as taught by Fowler), in order to provide an modeling interactions that are easier and/or more intuitive for a user (Fowler; [¶ 0006 and ¶ 0012-0014]).
Wei as modified by Fowler fails to disclose the respective image forming the respective freehand drawing and being thereby inserted in8 the dataset associated with the respective 3D shape to form a respective training sample.
 the dataset associated with the respective 3D shape to form a respective training sample (Yang; the respective image forming the respective freehand drawing/sketch and being thereby inserted/stored in8 the dataset associated with the respective 3D shape to form a respective training sample [¶ 0044-0047]; moreover, training engine [¶ 0025-0026] in relation with one or more CNNs [¶ 0023-0024 and ¶ 0043], such that geometric-description vector (GDV) are determined by training a CNN over the plurality of 2D sketches [¶ 0027-0028] and determined topological-description vector (TDV) by training a CNN [¶ 0029]; wherein, obtaining a feature-description vector (FDV) in relation with a 3D model [¶ 0030-0032 and ¶ 0051]).
Wei in view of Fowler and Yang are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Wei as modified by Fowler, to incorporate the respective image forming the respective freehand drawing and being thereby inserted in8 the dataset associated with the respective 3D shape to form a respective training sample (as taught by Yang), in order to provide enhanced accuracy of modeling data in relation with inputs of a user (Yang; [¶ 0008-0010]).

Regarding claim 3, Wei in view of Fowler and Yang further discloses the method of claim 1, wherein each visible edge is a Ck discontinuity of the solid representation, k being an integer higher than or equal to 1 (Wei; each visible edge/vector is a Ck discontinuity of the solid representation wherein k/alpha being an integer higher than or equal to 1 [¶ 0017-0019]; moreover, binary voxel representation [¶ 0017 and ¶ 0019]).  

Regarding claim 4, Wei in view of Fowler and Yang further discloses the method of claim 1, wherein the determining of each freehand drawing (Wei; determining of each freehand drawing [¶ 0023-0025]; additionally, determining of each freehand drawing using machine-learning [¶ 0027-0029], in relation with a latent vector [¶ 0017-0019]).
Fowler further teaches determining of each freehand drawing further includes perturbating at least part of the one or more rendered edges (Fowler; determining of each freehand drawing further includes perturbating/deviating at least part of the one or more rendered edges [¶ 0083-0085], as illustrated within Fig. 5; such that, a perturbating/deviating corresponds to establishing edges/curves differencing from a line direction [¶ 0112-0113 and ¶ 0123-0125], as illustrated within Figs. 8A-D, and/or direction of an arc/bend of a curve [¶ 0116-0121 and ¶ 0128-0129], as illustrated within Figs. 9A-F; moreover, creation of a 3D solid model involves curves (i.e. one or more contour edges) [¶ 0089-0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Wei as modified by Fowler and Yang, to incorporate determining of each freehand drawing further includes perturbating at least part of the one or more rendered edges (as taught by Fowler), in order to provide an modeling interactions that are easier and/or more intuitive for a user (Fowler; [¶ 0006 and ¶ 0012-0014]).

Regarding claim 5, Wei in view of Fowler and Yang further discloses the method of claim 4, wherein the rendering of each edge is performed in a vectorial way (Fowler; the rendering of each edge is performed in a vectorial way [¶ 0092-0096]; moreover, polygon complex and b-spline curve [¶ 0110-0111]; wherein, an edge implicitly comprises a start point, end point, and direction [¶ 0112], as illustrated within Figs. 7A-D), each edge being represented by one or more respective parametric curves (Fowler; each edge being represented by one or more respective parametric curves [¶ 0112], as illustrated within Figs. 7A-D; additionally, an edge comprise one or more curves (i.e. parametric curves) [¶ 0123-0125 and ¶ 0128-0129], as illustrated within Fig. 9G and Fig. 10), the perturbating includes, for at least one respective parametric curve, adding a noise to one or more parameters of the at least one respective parametric curve (Fowler; the perturbating/deviating [¶ 0083-0085], as illustrated within Fig. 5, includes adding a noise/re-stroke to one or more parameters of the at least one respective parametric curve for at least one respective parametric curve [¶ 0123-0125], as illustrated within Fig. 9G).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Wei as modified by Fowler and Yang, to incorporate the rendering of each edge is performed in a vectorial way, as taught by Fowler), in order to provide an modeling interactions that are easier and/or more intuitive for a user (Fowler; [¶ 0006 and ¶ 0012-0014]).

Regarding claim 6, Wei in view of Fowler and Yang further discloses the method of claim 1, wherein the generating includes obtaining a set of curves and sampling the set of curves (Fowler; the generating includes obtaining a set of curves and sampling the set of curves [¶ 0084, ¶ 0112, and ¶ 0135]; additionally, multiple curve set [¶ 0123-0125 and ¶ 0128-0129], as illustrated within Figs. 9G and 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Wei as modified by Fowler and Yang, to incorporate the generating includes obtaining a set of curves and sampling the set of curves (as taught by Fowler), in order to provide an modeling interactions that are easier and/or more intuitive for a user (Fowler; [¶ 0006 and ¶ 0012-0014]).

Regarding claim 7, Wei in view of Fowler and Yang further discloses the method of claim 6, wherein the set of curves (Wei; the set of sketches/curves [¶ 0012-0014]; moreover, best matching [¶ 0027-0029]) comprises a set product between:  
Wei; the set of sketches/curves, as addressed above, comprises a set product between a distinct/discrete set of sketch/curve types [¶ 0027-0029]), and 
for each curve type, a respective discrete set of one or more parameter domains each of a respective parameter, each parameter domain having respective parameter values of the respective parameter (Wei; for each sketch/curve type each parameter space/domain having respective parameters values of the respective parameter a respective distinct/discrete set of one or more parameter spaces/domains each of a respective parameter [¶ 0017-0019]), 
the sampling including obtaining samples each including a respective curve type and a respective parameter value for each of the respective discrete set of one or more parameter domains (Wei; the sampling including obtaining samples each including a respective sketch/curve type and a respective parameter value for each of the respective distinct/discrete set of one or more parameter spaces/domains [¶ 0012-0014 and ¶ 0017]).  

Regarding claim 8, Wei in view of Fowler and Yang further discloses the method of claim 7, wherein the discrete set of curve types (Wei; the distinct/discrete set of sketch/curve types, as addressed within the parent claim(s)) includes:
a line type, an arc type, and/or a cubic Hermite interpolated segment type (Wei; the distinct/discrete set of sketch/curve types, as addressed above, includes a line type [¶ 0012-0013 and ¶ 0027-0028]).  

Regarding claim 9, Wei in view of Fowler and Yang further discloses the method of claim 1, wherein each solid CAD feature includes a sweep operation (Fowler; each solid CAD feature includes sweep operation [¶ 0084]; moreover, sweep operation corresponding to an object fill/interpolation operation [¶ 0108-0110 and ¶ 0112], as illustrated within Figs. 7A-D), the generating including obtaining a set of sweep operations and sampling the set of sweep operations (Fowler; generating including obtaining a set of implicit sweep operations and sampling the set of implicit sweep operations [¶ 0123-0125 and ¶ 0128-0129], as illustrated within Figs. 9G and 10; wherein, a sweep/interpolation operation [¶ 0084, ¶ 0112, and ¶ 0135] is implicitly performed throughout multiple sampled inputs [¶ 0108-0110 and ¶ 0112-0113], as illustrated within Figs. 7A-D). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Wei as modified by Fowler and Yang, to incorporate each solid CAD feature includes a sweep operation, the generating including obtaining a set of sweep operations and sampling the set of sweep operations (as taught by Fowler), in order to provide an modeling interactions that are easier and/or more intuitive for a user (Fowler; [¶ 0006 and ¶ 0012-0014]).

Regarding claim 10, Wei in view of Fowler and Yang further discloses the method of claim 9, wherein the set of sweep operations (Fowler; the implicit set of sweep operations [¶ 0123-0125 and ¶ 0128-0129], as illustrated within Figs. 9G and 10; wherein, a sweep/interpolation operation [¶ 0084, ¶ 0112, and ¶ 0135] is implicitly performed throughout multiple input points [¶ 0108-0110 and ¶ 0112-0113], as illustrated within Figs. 7A-D) includes a set product between: 
a discrete set of sweep curve types (Fowler; the implicit set of sweep operations, as addressed above, includes a set product between a discrete/distinct set of sweep curve types [¶ 0123-0125 and ¶ 0128-0129], as illustrated within Figs. 9G and 10; wherein, a sweep/interpolation operation [¶ 0084, ¶ 0112, and ¶ 0135] is implicitly performed throughout multiple distinct sampled inputs [¶ 0108-0110 and ¶ 0112-0113], as illustrated within Figs. 7A-D), and 
for each sweep curve type, a respective discrete set of one or more parameter domains each of a respective parameter, each parameter domain having respective parameters values of the respective parameter (Fowler; for each sweep curve type [¶ 0084] each parameter domain having respective parameters values of the respective parameter a respective discrete/distinct set of one or more parameter domains each of a respective parameter [¶ 0108-0110 and ¶ 0112-0113], as illustrated within Figs. 7A-D; wherein, one or more parameter domains corresponds to peak(s) and valley(s) in relation with a curve [¶ 0123-0125 and ¶ 0128-0129], as illustrated within Figs. 9G and 10; and wherein, the sampled data implicitly corresponds to parameter values [¶ 0089-0090, ¶ 0111-0112, and ¶ 0135-0136]), 
the sampling including obtaining samples each including a respective sweep curve type and a respective parameter value for each of the respective discrete set of one or more parameter domains (Fowler; the sampling [¶ 0084] including obtaining samples each including a respective sweep curve type and a respective parameter value for each of the respective discrete/distinct set of one or more parameter domains [¶ 0108-0110 and ¶ 0112-0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Wei as modified by Fowler and Yang, to incorporate the set of sweep operations includes a set product between: a discrete set of sweep curve types, and for each sweep curve type, a respective discrete set of one or more parameter domains each of a respective parameter, each parameter domain having respective parameters values of the respective parameter, the sampling including obtaining samples each including a respective sweep curve type and a respective parameter value for each of the respective discrete set of one or more parameter domains (as taught by Fowler), in order to provide an modeling interactions that are easier and/or more intuitive for a user (Fowler; [¶ 0006 and ¶ 0012-0014]).
 
Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 1, due to the similarities claim 11 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 11; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Wei discloses a computer-implemented method of applying a data structure representing a dataset formable according to a computer-implemented process for forming a dataset configured for learning a neural network (Wei; a computer-implemented method of applying a data structure/model representing a dataset formable according to a computer-implemented process for forming a dataset configured for learning a NN/AI [¶ 0009 and ¶ 0011-0013]), the neural network being configured for inference, from a freehand drawing representing a 3D shape, of a solid CAD feature representing the 3D shape (Wei; the NN/AI being configured for inference of a solid CAD feature representing the 3D shape [¶ 0011-0013 and ¶ 0019-0021] from a freehand drawing representing a 3D shape [¶ 0009 and ¶ 0015]; moreover, generation of CAD models [¶ 0025 and ¶ 0028-0029]); and
for each solid CAD feature:
learning the neural network based on the dataset (Wei; learning the NN/AI based on the dataset for each solid CAD feature [¶ 0011-0013 and ¶ 0020]; moreover, extracted features [¶ 0024-0025 and ¶ 0027-0028]; and moreover, training [¶ 0009, ¶ 0020, and ¶ 0022]).
(further refer to the rejection of claim 1)	

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 1, due to the similarities claim 12 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 12; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Wei discloses a device (Wei; a device [¶ 0015 and ¶ 0030], as illustrated within Fig. 2 and Fig. 5) comprising: 
a processor (Wei; the device, as addressed above, comprise a processor [¶ 0030]); and
a non-transitory data storage medium having recorded thereon a data structure representing a dataset formable according to a computer program for forming a dataset Wei; the device, as addressed above, comprise a non-transitory data storage medium having recorded thereon a data structure representing a dataset formable according to a computer program [¶ 0030, ¶ 0031-0032, and ¶ 0035] for forming a dataset configured for learning a NN/AI [¶ 0017-0020]; moreover, the reservoir corresponds to a database [¶ 0011]), the neural network being configured for inference, from a freehand drawing representing a 3D shape, of a solid CAD feature representing the 3D shape (Wei; the NN/AI being configured for inference of a solid CAD feature representing the 3D shape [¶ 0011-0013 and ¶ 0019-0021] from a freehand drawing representing a 3D shape [¶ 0009 and ¶ 0015]; moreover, generation of CAD models [¶ 0025 and ¶ 0028-0029]), and the computer program comprising instructions for forming the dataset configured for learning the neural network (Wei; the computer program comprising instructions [¶ 0030, ¶ 0031-0032, and ¶ 0035] for forming the dataset configured for learning the NN/AI [¶ 0017-0020]), the neural network being configured for inference, from the freehand drawing representing the 3D shape, of the solid CAD feature representing the 3D shape (Wei; the NN/AI being configured for inference of a solid CAD feature representing the 3D shape [¶ 0011-0013 and ¶ 0019-0021] from a freehand drawing representing a 3D shape [¶ 0009 and ¶ 0015]; moreover, generation of CAD models [¶ 0025 and ¶ 0028-0029]), 
wherein the computer program when executed by the processor causes the processor to be configured to generate one or more solid CAD feature includes each representing a respective 3D shape (Wei; the computer program when executed by the processor causes the processor [¶ 0030, ¶ 0031-0032, and ¶ 0035] to be configured to generate one or more solid CAD feature includes each representing a respective 3D shape [¶ 0025 and ¶ 0027-0029]; wherein, features correspond to values (i.e. vector of values, matrix of values) [¶ 0018-0019 and ¶ 0027]); 
 wherein the processor is further configured to determine each respective freehand drawing (Wei; the processor, as addressed above, is configured to determine each respective freehand drawing [¶ 0009, ¶ 0012-0013, and ¶ 0015]; wherein, each respective freehand drawing is determined based on each input step [¶ 0023-0025]; additionally, generation of CAD models using aspects of machine-leaning [¶ 0026-0029]). 
(further refer to the rejection of claim 1)

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 3, due to the similarities claim 14 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 14.

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 4, due to the similarities claim 15 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 15.

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 5, due to the similarities claim 16 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 16.

Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 6, due to the similarities claim 17 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 17.

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 7, due to the similarities claim 18 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 18.

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 8, due to the similarities claim 19 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 19.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 11, due to the similarities claim 20 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 20; however, the subject matter/limitations not addressed by claim 11 is/are addressed below.
Wei discloses wherein the computer program when executed by the processor causes the processor (Wei; the computer program when executed by the processor causes the processor preform one or more tasks [¶ 0030, ¶ 0031-0032, and ¶ 0035]).
(further refer to the rejection of claim 11)



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616